Citation Nr: 0202587	
Decision Date: 03/20/02    Archive Date: 04/04/02

DOCKET NO.  01-08 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming



THE ISSUE

Entitlement to a compensable rating for residuals of a left 
third finger gunshot wound.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The appellant is a veteran who had active service from 
December 1943 to November 1945.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a July 2000 
rating decision by the Cheyenne, Wyoming, Regional Office 
(RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

The veteran's left third (ring) finger gunshot wound (GSW) 
residuals are manifested by muscle group IX injury, with some 
limitation of active motion.


CONCLUSION OF LAW

A 10 percent rating is warranted for residuals of a left 
third finger GSW.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.7, 4.71a, Codes 5309, 5010, 5227, 
and 5155 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This legislation eliminated the well grounded claim 
provisions previously in effect and provided, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Regulations implementing the VCAA have now 
been published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The VCAA and implementing regulations apply in the instant 
case.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that there has been substantial compliance 
with the mandates in the VCAA and implementing regulations.  
The claim has been considered on the merits.  The record 
includes service medical records, VA examination reports, and 
VA outpatient treatment records.  No outstanding records have 
been identified by the veteran.  The claimant has been 
notified of the applicable laws and regulations.  Discussions 
in the rating decision, statement of the case, and 
supplemental statement of the case have informed him what he 
needs to establish entitlement to the benefit sought and what 
evidence VA has obtained. Letters dated in April 2001 and 
August 2001 informed him of the provisions and application of 
the VCAA.  Where, as here, there has been substantial 
compliance with the new legislation and the implementing 
regulations, a remand for further review in light of the 
legislation and implementing regulation would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  The veteran is not prejudiced by the Board 
addressing the claim based on the current record.  Bernard v. 
Brown, 4 Vet. App. 384 (1994).

Factual Background

Service medical records reveal that in August 1944 the 
veteran sustained a penetrating shell fragment wound to the 
ring finger of his left hand.  The wound was debrided and 
dressed.

A January 1946 rating decision (based on incomplete records) 
denied service connection for a left third finger GSW as not 
shown by evidence of record.  Based on additional service 
records received, a September 1959 rating decision granted 
service connection for a left third finger GSW, rated 
noncompensable (under Diagnostic Code 5309), effective from 
April 1946.

VA treatment records from July 1997 to April 2000 reveal that 
the veteran was found to have multiple hand deformities.  
Diagnoses noted included psoriatic arthritis.

On VA examination in June 2000, the veteran related that he 
was wounded by shrapnel near the proximal interphalangeal 
joint of the third finger on his left hand.  He had chronic 
pain in the finger at one time, which now was improved.  He 
could not bend the finger unless he was pressing on it with 
his thumb near the proximal interphalangeal joint.  He felt 
his strength was decreased.  On physical examination, the 
left ring finger showed psoriatic nail changes and a bony 
perforation which was palpable about the proximal 
interphalangeal joint area.  When all the other fingers were 
stabilized in extension, the veteran could not flex the 
proximal interphalangeal joint of the third left finger.  
When all the fingers were flexed, the third finger bent as 
well, with the tip approximately two centimeters away from 
the palmar crease.  Degenerative joint disease of the left 
ring finger secondary to traumatic injury was diagnosed.

Based on the June 2000 VA examination report, the RO re-rated 
the left ring finger GSW residuals under Code 5010 (for 
traumatic arthritis), and continued the noncompensable rating 
which had been in effect.

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Diagnostic Code 5309 outlines the provisions for ratings of 
intrinsic muscles of the hand .  The note following that code 
provides that "the hand is so compact a structure that 
isolated muscle injuries are rare, being nearly always 
complicated with injuries of bones, joints, tendons, etc.  
Rate on limitation of motion, minimum 10 percent."

Arthritis is rated according to the impairment to the 
affected joint.  38 C.F.R. § 4.71a, Codes 5003, 5010.  Code 
5227 provides that ankylosis of any individual finger other 
than the thumb, index finger, or middle finger is not 
compensable.  Extremely unfavorable ankylosis (of the finger) 
is to be rated under Code 5155.  As the veteran does have 
motion of the finger, a rating under Codes 5227, 5155 is not 
warranted.

The Board finds noteworthy that historically, from the grant 
of service connection in 1959 to June 2000, the disability at 
issue did not include arthritis, and was rated under Code 
5309.  Not until the disability progressed in degree and was 
found to encompass traumatic arthritis was the rating code 
changed to Diagnostic Code 5010-5227.  Since the disability 
entity encompasses the disability shown before traumatic 
arthritis appeared, the veteran is still entitled to a rating 
under Code 5309 if it would be to his benefit.  As the note 
following that code provides that the minimum rating is to be 
10 percent, the veteran is entitled to a 10 percent rating.

A higher rating (under Codes 5010-5227, 5155) is not 
warranted because ankylosis of the left ring finger is not 
shown.



ORDER

A 10 percent rating for residuals of left third finger GSW is 
granted, subject to the regulations governing the payment of 
monetary awards.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

